UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 01-6381



In Re: JOSEPH JOHNSON, JR.,

                                                         Petitioner.



        On Petition for Writ of Mandamus.    (CR-93-209-M)


Submitted:   May 31, 2001                   Decided:   June 11, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph Johnson, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Johnson filed this mandamus petition challenging the

district court’s denial of his motion for expungement of a criminal

record relating to a criminal complaint, which alleged that Johnson

made a false statement to the Department of the Interior.     Where

there is another available remedy, mandamus relief is not avail-

able.   In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).    Mandamus

relief is not a substitute for appeal.   In re United Steelworkers,

595 F.2d 958, 960 (4th Cir. 1979).   Johnson could have challenged

the denial of his motion by filing an appeal.   Accordingly, we deny

Johnson’s motion to proceed in forma pauperis and his petition for

mandamus relief.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                    PETITION DENIED




                                 2